Title: To George Washington from Jonathan Trumbull, Sr., 4 August 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.] Augt 4th 1780
					
					On the 11th ulto Majr Murnan applyed to Me and requested Assistance in carrying into Execution the Orders he recd from your Excellency in preparing Facines and Gabions and represented that he had expended a large Sum of his Money and was in want whereupon Orders were issued for the assembling a considerable Number of the Militia engaged for three Months Service on the Banks of Connecticut River furnished with necessary Tools for cutting Facines under the Command of Lt Colo. Wyllys subject to the Directions of Majr Murnan who was likewise supplyed with one hundred and twenty Pounds Connecticut Currency under his then pressing Necessity for Money—The Militia assembled proceeded in the Buissiness and made some Progress therein until Advice was recd of an Embarkation of the British Troops and of a Fleet at Huntington supposed to be destined to New Port or New London whereupon the Party was ordered to New London and will proceed to Rhode Island in Case the Enemy should make an Attack there—It gives me Pain to be obliged to inform your Excellency that after so much Attention had been paid to Majr Murnan he should behave in such a Manner by quarreling with threatning and abuseing some respectable Inhabitants and some of the Militia (a Specimen of which you will see by the inclosed) as to render himself obnoxious to both and in the Opinion of some of the Field Officers of the Party not likely to promote the Buissiness he came upon and which they think the Party would now be able to perform without him if Circumstances permit their Return.
					I have the Honor of your Excellency’s Favour of the 27th ulto. Mr Olney is gone to Newport to receive and forward the Cloathing to Providence—about fifteen Tons of Flour is going thither from Hartford the returning Teams will take the Cloathing and some Arms in the eastward Part of this State—the Militia are our Defence and their’s may not be taken from them—I am told that in the Laboratory in Springfield there are great Numbers of Arms that need but little done to them to render them fit for Service—The Winds have been adverse to the moving of the British Fleet from Huntingdon. have received no Intelligence from them since last Fryday. I am with the highest Regard & Esteem Your Excellency’s most Obedient hble Servant
					
						Jonth; Trumbull
					
				